Citation Nr: 0112517	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-06 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
the terms and conditions of Chapter 31, Title 38, United 
States Code.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans












REMAND

The veteran had active service from October 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) determinations 
dated in January 1999 and December 1999, which found that the 
veteran did not have an employment handicap; that his 
eligibility termination date had expired as of May 31, 1991; 
and that he did not have a serious employment handicap which 
would extend his eligibility beyond that date.  In his 
substantive appeal, he stated that he wished to appeal his 
case directly to the Board in person, and he was scheduled 
for a hearing to be held in April 2001 before a member of the 
Board in Washington, D.C.  However, in April 2001, he 
informed VA that he could not travel to Washington for a 
hearing, and that he wished to testify at a videoconference 
hearing instead.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing at the New 
Orleans, Louisiana, RO, before a member of 
the Board sitting in Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




